Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/15/2022 regarding application 17/247,808 filed on 4/23/2021.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Applicant contends that, regarding claim 1, both Telegala and Goel fails to teach the limitation “adding a second node” because both of them teach “adding a second disk drive” (see pages 9-11 of Applicant’s Remarks). The Examiner disagree.
	First, claim 1 merely recites “a first node of the storage system” and “adding a second node to the storage system,” and is otherwise completely silent regarding the scope and definition of “storage system” and “node.” Thus, the scope of “a storage system” and “a node” is totally subject to interpretation within the contexts of claim 1. MPEP sets forth that limitations recited in a claim must be given the broadest, reasonable interpretations. It is noted that a storage system may be very complex or very simple, nevertheless, any entity that has the capability of storing data/information would qualify as a storage system, regardless how simple it may be. Likewise, a node of a storage system may be any component that is able to store data/information, no matter how simple it may be. Therefore, based on the guideline of broadest, reasonable interpretation set forth by MPEP, any entity that is able to store data/information, such as a disk, would qualify as a storage node as far as the scope of claim 1 is concerned.
	Applicant also quotes from the Specification of the current Application that “Additionally, the specification states that “each storage node 104 may include a plurality of hard disks or other types of storage media.”” However, the wording of “may” suggests that it is only optional, not a requirement. Thus, it can not be treated as a claim limitation at al.
	Applicant is advised that only limitations explicitly recited in a claim will be taken into consideration when determining the merits of patentability. Therefore, any special features and/or characteristics about the “storage system” or “node” must be explicitly recited as the limitations of a claim to carry any weight at all.
	Therefore, the disk drive disclosed by both Telegala and Goel qualifies as a node of a storage system, and “adding an additional disk drive” qualifies as “adding a second node of the storage system.” 
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Telegala et al.  (US Patent Application Publication 2004/0024963, hereinafter Telegala).
As to claim 1, Telegala teaches A method implemented by a storage system, wherein the method comprises: 
configuring a data partition group for a first node of the storage system [as shown in figures 1A, where 100A is the corresponding storage system, and any of the disk drives 115-119 may be a first node; as shown in figure 2, where the first node comprises storage disks 202-208; The embodiment shown in FIG. 2 provides split metadata protection for all but one of the stripe units. each of them which represents a metadata partition; Storage spaces are allocated with the array of storage devices to accommodate metadata chunks for individual stripes, namely M1 through M7, to store integrity metadata information associated with the respective stripe. In the illustrated embodiment, metadata associated with an entire stripe of data stripe units in stored within a single metadata chunk. Accordingly, metadata chunk M1 contains the metadata for all data stripe units (1, 1) through (1, 4) associated with the first stripe. Similarly, metadata for the second stripe (2, 1) through (2, 4) is contained in metadata chunk M2, etc. It should be noted that by storing metadata for the entire stripe within a single metadata chunk, read and write operations involving large data segments up to a full stripe (sequential I/O) will require only one access/update of a single metadata chunk (¶ 0030)], wherein the data partition group comprises a plurality of data partitions [as shown in figure 2, where each data stripe, such as D(1,1), D(1,2), D(1,3), and D(1,4), represents a data partition, and there are a plurality of data stripes, hence a plurality of data partitions; each of them which represents a metadata partition; Storage spaces are allocated with the array of storage devices to accommodate metadata chunks for individual stripes, namely M1 through M7, to store integrity metadata information associated with the respective stripe. In the illustrated embodiment, metadata associated with an entire stripe of data stripe units in stored within a single metadata chunk. Accordingly, metadata chunk M1 contains the metadata for all data stripe units (1, 1) through (1, 4) associated with the first stripe. Similarly, metadata for the second stripe (2, 1) through (2, 4) is contained in metadata chunk M2, etc. It should be noted that by storing metadata for the entire stripe within a single metadata chunk, read and write operations involving large data segments up to a full stripe (sequential I/O) will require only one access/update of a single metadata chunk (¶ 0030)], configuring a metadata partition group for the first node, wherein the metadata partition group comprises a plurality of metadata partitions [as shown in figure 2, where there is an integrity metadata M associated with each data stripe, such as M(1) for D(1,1), D(1,2), D(1,3), and D(1,4), which represents a data partition, and there are a plurality of data stripes, hence a plurality of data partitions. There are also a plurality of integrity metadata M(1), …, M(7), each of them which represents a metadata partition; Storage spaces are allocated with the array of storage devices to accommodate metadata chunks for individual stripes, namely M1 through M7, to store integrity metadata information associated with the respective stripe. In the illustrated embodiment, metadata associated with an entire stripe of data stripe units in stored within a single metadata chunk. Accordingly, metadata chunk M1 contains the metadata for all data stripe units (1, 1) through (1, 4) associated with the first stripe. Similarly, metadata for the second stripe (2, 1) through (2, 4) is contained in metadata chunk M2, etc. It should be noted that by storing metadata for the entire stripe within a single metadata chunk, read and write operations involving large data segments up to a full stripe (sequential I/O) will require only one access/update of a single metadata chunk (¶ 0030)], and wherein metadata of data in the data partition group is a subset of metadata in the metadata partition group [for example, integrity metadata M(1) is a subset of the metadata partition group comprising M(1), M(2), …, M(7), …]; 
adding a second node to the storage system [for example, as shown in figure 3, where an additional disk 310 is added to the original disks of 302-308, and where disk 310 represents the corresponding second node; FIG. 3 shows a data layout mechanism of a storage system implementing extended data striping to accommodate integrity metadata in accordance with another embodiment of the present invention. The embodiment shown in FIG. 3 provides split metadata protection for all of the stripe units. In this embodiment, an array of G+1 disk drives 302 through 310 form the array to accommodate stripe rows having G number of data stripe units (¶ 0035);
First, claim 1 merely recites “a first node of the storage system” and “adding a second node to the storage system,” and is otherwise completely silent regarding the scope and definition of “storage system” and “node.” Thus, the scope of “a storage system” and “a node” is totally subject to interpretation within the contexts of claim 1. MPEP sets forth that limitations recited in a claim must be given the broadest, reasonable interpretations. It is noted that a storage system may be very complex or very simple, nevertheless, any entity that has the capability of storing data/information would qualify as a storage system, regardless how simple it may be. Likewise, a node of a storage system may be any component that is able to store data/information, no matter how simple it may be. Therefore, based on the guideline of broadest, reasonable interpretation set forth by MPEP, any entity that is able to store data/information, such as a disk, would qualify as a storage node as far as the scope of claim 1 is concerned.
Applicant also quotes from the Specification of the current Application that “Additionally, the specification states that “each storage node 104 may include a plurality of hard disks or other types of storage media.”” However, the wording of “may” suggests that it is only optional, not a requirement. Thus, it can not be treated as a claim limitation at al.
Applicant is advised that only limitations explicitly recited in a claim will be taken into consideration when determining the merits of patentability. Therefore, any special features and/or characteristics about the “storage system” or “node” must be explicitly recited as the limitations of a claim to carry any weight at all.
Therefore, the disk drive disclosed by Telegala qualifies as a node of a storage system, and “adding an additional disk drive” qualifies as “adding a second node of the storage system”];
splitting the metadata partition group into at least two metadata partition subgroups in response to adding the second node to the storage system [A data layout mechanism is described for allocating metadata within a storage system employing data striping. The data layout mechanism includes a number of storage devices, each of the storage devices having storage spaces allocated to store individual data stripe units associated with a number of stripes. The data layout mechanism further includes a plurality of metadata chunks allocated within the storage devices such that (1) metadata associated with at least two data stripe units of the same stripe is stored within a single metadata chunk, and (2) the metadata chunks are evenly distributed across the storage devices (abstract); The embodiment shown in FIG. 2 provides split metadata protection for all but one of the stripe units. The term "split metadata protection" is used to describe a situation where the integrity metadata is stored on a separate disk drive from the corresponding data stripe unit … (¶ 0033)]; and 
migrating a first metadata partition subgroup in the at least two metadata partition subgroups and metadata in the first metadata partition subgroup to the second node [as shown in figure 3, where metadata chunk M(5) is migrated into disk 310].
As to claim 2, Telegala teaches The method of claim 1, wherein before splitting the metadata partition group, the method further comprises: obtaining a metadata partition group layout after capacity expansion, wherein the metadata partition group layout after the capacity expansion comprises a quantity of metadata partition subgroups configured for each node in the storage system after adding the second node to the storage system and a quantity of metadata partitions comprised in each of the metadata partition subgroups after adding the second node to the storage system [the layout shown in figure 3 is the layout after disk 310 is added and capacity is expanded]; obtaining a metadata partition group layout before the capacity expansion, wherein the metadata partition group layout before the capacity expansion comprises a quantity of metadata partition groups configured for the first node before adding the second node to the storage system and a quantity of metadata partitions comprised in each of the metadata partition groups before adding the second node to the storage system [the layout shown in figure 2 is the layout before disk 310 is added and capacity is expanded]; and splitting the metadata partition group based on the metadata partition group layout after the capacity expansion and the metadata partition group layout before the capacity expansion [as shown in figure 3].
As to claim 3, Telegala teaches The method of claim 1, further comprising splitting the data partition group into at least two data partition subgroups after migrating the first metadata partition subgroup and the metadata in the first metadata partition subgroup, wherein metadata of data in the at least two data partition subgroups is a subset of metadata in one of the at least two metadata partition subgroups [as shown in figure 3, for example, integrity metadata M(1) is a subset of the metadata partition group comprising M(1), M(2), …, M(7), …].
As to claim 5, Telegala teaches The method of claim 1, wherein the metadata of the data in the data partition group is a subset of metadata in one of the at least two metadata partition subgroups [for example, integrity metadata M(1) is a subset of the metadata partition group comprising M(1), M(2), …, M(7), …].
As to claim 6, Telegala teaches The method of claim 1, wherein a quantity of the data partitions is less than a quantity of the metadata partitions [as shown in figure 5, where the total number of data partitions/stripes (10) is less than the total number of metadata partitions (20); FIG. 5 is an extension of the embodiment shown in FIG. 3, which accommodates multiple copies of integrity metadata in accordance with another embodiment of the present invention. In the array shown in FIG. 5, data stripe units and IMD chunks are arranged in an array of G+2 disk drives to store individual stripes having G number of data stripe units. Although FIGS. 4 and 5 show an array having two copies of the IMD, it should be noted that techniques taught by the present invention may be extended to store as many metadata copies as there are disk drives. The techniques shown in FIGS. 4 and 5 can also be combined. For example, it is possible to create a layout where one metadata copy is colocated with a data stripe unit and a second metadata copy is stored on a separate disk (¶ 0039)].
As to claim 7, Telegala teaches The method of claim 1, wherein a quantity of the data partitions is equal to a quantity of the metadata partitions [as shown in figure 2, where the total number of data partitions/stripes (7) is less than the total number of metadata partitions (7); The embodiment shown in FIG. 2 provides split metadata protection for all but one of the stripe units. each of them which represents a metadata partition; Storage spaces are allocated with the array of storage devices to accommodate metadata chunks for individual stripes, namely M1 through M7, to store integrity metadata information associated with the respective stripe. In the illustrated embodiment, metadata associated with an entire stripe of data stripe units in stored within a single metadata chunk. Accordingly, metadata chunk M1 contains the metadata for all data stripe units (1, 1) through (1, 4) associated with the first stripe. Similarly, metadata for the second stripe (2, 1) through (2, 4) is contained in metadata chunk M2, etc. It should be noted that by storing metadata for the entire stripe within a single metadata chunk, read and write operations involving large data segments up to a full stripe (sequential I/O) will require only one access/update of a single metadata chunk (¶ 0030)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
6.	Claims 1-5, 7-12, 14-19, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goel (US Patent 8,261,016).
As to claim 1, Goel teaches A method implemented by a storage system, wherein the method comprises: 
configuring a data partition group for a first node of the storage system [as shown in figure 4, 410, where the storage system comprises storage disk drives 0-3, and the first node may be any one of the disk drives 0-3; which contains data partition group (D0.0-D4.2)], wherein the data partition group comprises a plurality of data partitions [as shown in figure 4, 410, where each data stripe, such as D0.0, D0.1, and D0.2, represents a data partition, and there are 5 data stripes, hence 5 data partitions], configuring a metadata partition group for the first node, wherein the metadata partition group comprises a plurality of metadata partitions [as shown in figure 4, 410, where there is a parity metadata P associated with each data stripe/partition, and the metadata partition comprises P0-P4], and wherein metadata of data in the data partition group is a subset of metadata in the metadata partition group [for example, parity metadata P0 is a subset of the metadata partition group comprising P0-P4]; 
adding a second node to the storage system [as shown in figure 4, 450, where an additional disk drive 4 is added to the original disk drives of 0-3, and where disk drive 4 represents the corresponding second node;
First, claim 1 merely recites “a first node of the storage system” and “adding a second node to the storage system,” and is otherwise completely silent regarding the scope and definition of “storage system” and “node.” Thus, the scope of “a storage system” and “a node” is totally subject to interpretation within the contexts of claim 1. MPEP sets forth that limitations recited in a claim must be given the broadest, reasonable interpretations. It is noted that a storage system may be very complex or very simple, nevertheless, any entity that has the capability of storing data/information would qualify as a storage system, regardless how simple it may be. Likewise, a node of a storage system may be any component that is able to store data/information, no matter how simple it may be. Therefore, based on the guideline of broadest, reasonable interpretation set forth by MPEP, any entity that is able to store data/information, such as a disk, would qualify as a storage node as far as the scope of claim 1 is concerned.
Applicant also quotes from the Specification of the current Application that “Additionally, the specification states that “each storage node 104 may include a plurality of hard disks or other types of storage media.”” However, the wording of “may” suggests that it is only optional, not a requirement. Thus, it can not be treated as a claim limitation at al.
Applicant is advised that only limitations explicitly recited in a claim will be taken into consideration when determining the merits of patentability. Therefore, any special features and/or characteristics about the “storage system” or “node” must be explicitly recited as the limitations of a claim to carry any weight at all.
Therefore, the disk drive disclosed by Goel qualifies as a node of a storage system, and “adding an additional disk drive” qualifies as “adding a second node of the storage system”];
splitting the metadata partition group into at least two metadata partition subgroups in response to adding the second node to the storage system [as shown in figure 4, 450, where parity metadata P0-P4 are spitted into two subgroups, in which P0 is included in the first node comprising drive 0- drive 3, and P1-P4 are included n the second node comprising drive 4]; and 
migrating a first metadata partition subgroup in the at least two metadata partition subgroups and metadata in the first metadata partition subgroup to the second node [as shown in figure 4, 450, where parity metadata P0-P4 are spitted into two subgroups, in which P0 is included in the first node comprising drive 0- drive 3, and P1-P4 are included n the second node comprising drive 4].
As to claim 2, Goel teaches The method of claim 1, wherein before splitting the metadata partition group, the method further comprises: obtaining a metadata partition group layout after capacity expansion, wherein the metadata partition group layout after the capacity expansion comprises a quantity of metadata partition subgroups configured for each node in the storage system after adding the second node to the storage system and a quantity of metadata partitions comprised in each of the metadata partition subgroups after adding the second node to the storage system [the layout shown in figure 4, 450 is the layout after drive 4 is added and capacity is expanded]; obtaining a metadata partition group layout before the capacity expansion, wherein the metadata partition group layout before the capacity expansion comprises a quantity of metadata partition groups configured for the first node before adding the second node to the storage system and a quantity of metadata partitions comprised in each of the metadata partition groups before adding the second node to the storage system [the layout shown in figure 4, 410 is the layout before drive 4 is added and capacity is expanded]; and splitting the metadata partition group based on the metadata partition group layout after the capacity expansion and the metadata partition group layout before the capacity expansion [as shown in figure 4, 450].
As to claim 3, Goel teaches The method of claim 1, further comprising splitting the data partition group into at least two data partition subgroups after migrating the first metadata partition subgroup and the metadata in the first metadata partition subgroup, wherein metadata of data in the at least two data partition subgroups is a subset of metadata in one of the at least two metadata partition subgroups [for example, parity metadata P0 is a subset of the metadata partition group comprising P0-P4].
As to claim 4, Goel teaches The method of claim 1, further comprising keeping the data in the data partition group stored on the first node after adding the second node to the storage system [as shown in figure 4, 450, where all data (D0.0-D4.2) is included in the first node comprising drive 0- drive 3].
As to claim 5, Goel teaches The method of claim 1, wherein the metadata of the data in the data partition group is a subset of metadata in one of the at least two metadata partition subgroups [for example, parity metadata P0 is a subset of the metadata partition group comprising P0-P4].
As to claim 7, Goel teaches The method of claim 1, wherein a quantity of the data partitions is equal to a quantity of the metadata partitions [as shown in figure 4, 410, where the total number of data partitions/stripes (5) is less than the total number of metadata partitions (5)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Conclusion
7.	Claims 1-20 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 13, 2022